Case 7:14-cr-00768-VB Document 460 Filed 06/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
UNITED STATES OF AMERICA :
ORDER
Vv. en
MYKAI DAVIS, 14 CR 768-05 (VB)
Defendant. :
x

The re-sentencing in this case is now scheduled for July 10, 2020, at 11:00 a.m.

Rule 43(a)(3) of the Federal Rules of Criminal Procedure ordinarily requires the
defendant’s physical presence at sentencing. During the current national public health
emergency, however, under Section 15002(b)(2)(A) and (b)(4) of the Coronavirus Aid, Relief,
and Economic Security (“CARES”) Act, the Court is empowered to conduct a sentencing by
videoconference (or telephone conference if videoconferencing is not reasonably available) if (1)
the defendant consents after consultation with counsel, and (ii) the Court finds “for specific
reasons” that the “sentencing . . . cannot be further delayed without serious harm to the interests
of justice.”

Because the public health emergency precludes in-person court proceedings at this time,
the Court expects to conduct the re-sentencing hearing in this case by videoconference (or by
telephone conference if videoconferencing is not reasonably available), provided that defendant,
after consultation with counsel, waives his right to be physically present for the re-sentencing
and consents to appear by video or teleconference. The Court is prepared to find, in accordance
with the CARES Act, that re-sentencing cannot be further delayed without serious harm to the
interests of justice.

Accordingly, it is hereby ORDERED:

1, By July 6, 2020, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear at the re-sentencing
hearing by videoconference or telephone conference.

2. The Court will arrange for the re-sentencing hearing to proceed by
videoconference (or by telephone conference if videoconferencing is not reasonably available).
The proceeding will be conducted through CourtCall. In advance of the re-sentencing,
Chambers will email all counsel with further information on how to access the conference.
Those participating by video will be provided a link to be pasted into their web browser. The
link is non-transferrable and can be used by only one person; further, it should be used
only at the time of the conference because using it earlier could result in disruptions to
other proceedings. To optimize the quality of the video feed, only the Court, defendant,
defense counsel, and counsel for the government will appear by video for the proceeding; all
others will participate by telephone. Due to the limited capacity of the CourtCall system, only
one counsel per party may participate. Co-counsel, members of the press, and the public may

1

 
Case 7:14-cr-00768-VB Document 460 Filed 06/25/20 Page 2 of 2

access the audio feed of the conference by calling 855-268-7844 and using access code
32091812# and PIN 9921299#.

2. To optimize use of the CourtCall technology, all those participating by video
should:

a. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
not use Internet Explorer.

b. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
may cause delays or dropped feeds.)

c. Minimize the number of others using the same WiFi router during the conference.

3. If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counsel and defendant should call (888) 363-4749 (toll free) or (215) 446-
3662 and use Access Code 1703567. (Members of the press and public may call the same
number, but will not be permitted to speak during the conference.)

4, As previously ordered, defendant’s sentencing submission remains due June 26,
2020, and the government’s submission remains due July 2, 2020.

Dated: June 25, 2020
White Plains, NY
SO ORDERED:

Vw Vm

Vincent L. Briccetti
United States District Judge

 

 

 
